Exhibit 23.7 DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 August 29, 2012 Petróleo Brasileiro S.A.—Petrobras Av. República do Chile, 65Rio de Janeiro, RJ 20031-912Brazil Ladies and Gentlemen: We hereby consent to the references to DeGolyer and MacNaughton as set forth in the Registration Statement on Form F-3, filed on the date hereof by Petróleo Brasileiro S.A.—Petrobras and Petrobras International Finance Company (together, the Registrants), under the heading “Experts,” and to the incorporation by reference of the other references to our firm contained under the headings “Presentation of Information Concerning Reserves,” “Item 4 – Information on the Company –Additional Reserves and Production Information – Internal Controls Over Proved Reserves,” and “Item 19 – Exhibits” in the Annual Report on Form 20-F of the Registrants for the year ended December 31, 2011. Very truly yours, /s/ DeGOLYER and MacNAUGHTON DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
